DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment and entry is made of Amendment filed April 20, 2022.  Claims 3 and 14 are canceled.  Claims 1-2, 4, 6-8, 12, 15 and 17 are amended.  Claims 1-2, 4-13 and 15-17 are pending.

Drawings
The replacement drawings were received on April 20, 2022.  These drawings are accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hechtfischer et al (US 2019/0257488).  
Regarding claim 1, Hechtfischer discloses a light conversion device comprising a base body 131 in the form of a heat sink, the base body including a front side, and a light conversion element 134 mounted on the front side of the base body, the light conversion element having a front side facing away from the base body and which is configured to be illuminated with primary light 10 on the front side and to emit second light 20 with another wavelength on the front side, wherein the base body 131 includes an indicator (see at least Figure 9 and depression in base body 131 that receives light conversion element 134) configured for positioning and alignment on the base body of the light conversion element 134 which is mounted on the base body, wherein the indicator configured for positioning and alignment of the light conversion element is in the form of a depression in the base body 131 and the light conversion element 134 is arranged within the depression (see at least Figure 9 and paragraph [0084]).  
Regarding claim 6, at least one of: the indicator in Hechtfischer configured for positioning and alignment of the light conversion element 134 on the base body 131 is configured to enable centering of secondary light 20 emitted from the light conversion element relative to an optic 136 that is subordinate to the light conversion element 134 (see at least Figure 9 and paragraph [0084]).  
Regarding claim 7, Hechtfischer discloses an illuminating device comprising a light conversion device including a base body 131 and a light conversion element 134 mounted on the front side of the base body, the light conversion element having a front side facing away from the base body and which is configured to be illuminated with primary light 10 on the front side and to emit second light 20 with another wavelength on the front side, the base body 131 including an indicator (see at least Figure 9 and depression in base body 131 that receives light conversion element 134) configured for positioning and alignment on the base body of the light conversion element 134 which is mounted on the base body, wherein the indicator configured for positioning and alignment of the light conversion element is in the form of a depression in the base body 131 and the conversion element 134 is arranged within the depression; a light emitting unit 110 configured to emit primary light 10 for illumination of the front side of the light conversion element (see at least Figure 9 and paragraph [0084]).  
Regarding claim 8, the device in Hechtfischer further comprises an optic 136 that is subordinate to the light conversion element 134 for capture and formation of second light, wherein at least one of: the indicator configured for positioning and alignment of the light conversion element 134 on the base body 131 is configured to enable centering of secondary light 20 emitted from the light conversion element relative to an optic 136 that is subordinate to the light conversion element 134 (see at least Figure 9 and paragraph [0084]).  
Regarding claim 9, the light emitting unit 110 in Hechtfischer includes at least one of: a laser light source which is configured to emit primary light 10 for illuminating the light conversion element 134 (see at least Figure 9 and paragraph [0084]).  
Regarding claim 10, the light emitting unit 110 in Hechtfischer is arranged so that the primary light 10 is irradiated laterally into the light conversion element 134 along an optical axis which has an angle of greater than 30 degrees relative to at least one of a normal axis of the light conversion element 134 or an optical axis of secondary light (see at least Figure 9).  
Regarding claim 12, Hechtfischer discloses a base body for at least one of a light conversion device or an illuminating device, the base body 131 being configured in the form of a heat sink and comprising: a front side which is configured to mount a light conversion element 134 on the base body, and an indicator (see at least Figure 9 and depression in base body 131 that receives light conversion element 134) configured for positioning and alignment of a light conversion element 134 on the base body, wherein the indicator configured for positioning and alignment of the light conversion element is in the form of a depression in the base body 131 and a mounting area for the conversion element 134 is arranged within the depression (see at least Figure 9 and paragraph [0084]).  
Regarding claim 17, Hechtfischer discloses a method for producing a light conversion device comprising: providing a light conversion device including a base body 131 and a light conversion element 134 mounted on a front of the base body, the base body including an indicator (see at least Figure 9 and depression in base body 131 that receives light conversion element 134) configured for positioning and alignment on the base body 131 of the light conversion element 134 which is mounted on the base body and at least one indicator (see at least Figure 9, window 139 serves as an indicator to properly position the base body 131 together with the light conversion element 134 relative to the dome structure optic 136 which allows the primary light 10 to enter) configured positioning and alignment of the base body 131 together with the light conversion element 134  mounted thereupon, wherein the indicator configured for positioning and alignment of the light conversion element 134 is in the form of a depression in the base body 131 and the conversion element is arranged within the depression; and centering the secondary light 20 emitted by the light conversion element 134 relative to an optic 136 that is subordinate to the light conversion element 134 using the at least one indicator 139 configured for positioning and alignment of the  base body together with the light conversion element mounted thereupon (see at least Figure 9 and paragraph [0084]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hechtfischer et al (US 2019/0257488).  
Regarding claims 2 and 13, the at least one indicator in Hechtfischer is integral with the base body 131 but Hechtfischer does not specifically teach an accuracy of better than 500 micrometers.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the accuracy of positioning and alignment of the base body 131 with the light conversion element 134 in Hechtfischer be better 500 micrometers in order to provide an efficient and accurate lighting device that ensures precise alignment of the primary light 10 with the light conversion element 134 to produce a bright and efficient secondary light beam 20, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).   
Regarding claim 11, although implied or inherent (see at least Figure 9 and paragraphs [0057]-[0080]), Hechtfischer does not specifically teach that the light emitting unit 110 be arranged such that at least one of a primary light receiving surface inside of which the light conversion element 134 is illuminated by primary light 10 is smaller than 1 square millimeter; or the light emitting unit 110 has a radiant power of at least 0.5W.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the light emitting unit 110 be arranged such that at least one of a primary light receiving surface inside of which the light conversion element 134 is illuminated by primary light 10 is smaller than 1 square millimeter; or the light emitting unit 110 has a radiant power of at least 0.5W in order to provide a concentrated primary light beam 10 of high luminosity to produce a bright and efficient secondary light beam 20, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hechtfischer et al (US 2019/0257488) in view of Ueno et al (US 2018/0375001).
Regarding claims 4-5 and 15-16, Hechtfischer does not specifically teach that the base body 131 include at least one indicator for positioning and alignment of the base body together with the light conversion element 134 mounted thereupon, wherein the indicator is an opened or closed through-cavity transverse or perpendicular to the front side of the body 131.  However the formation of through-cavities in base bodies for positioning and alignment relative to a component retaining the body is common in the art (Official Notice) and taught in Ueno (see Ueno, at least Figures 12-13 and indicator cavities 21 and/or22), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a through cavity in the base body 131 in Hechtfischer as taught by Ueno in order to provide means for attaching and securing the base body 131 to additional components such as substrates, heat sinks, frames or additional circuitry/power substrates.  

Response to Arguments
Applicant’s arguments filed April 20, 2022 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new grounds necessitated by Applicant’s amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875